Citation Nr: 1618181	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  02-19 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a back disability (other than cervical myositis), to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a headache disability, to include as secondary to a service-connected disability.  

3.  Entitlement to an increased disability rating in excess of 10 percent for cervical myositis.  

4.  Entitlement to an increased disability rating in excess of 50 percent for major depressive disorder (MDD).  

5.  Entitlement to an increased disability rating in excess of 20 percent for Putti-Platt procedure for dislocation of the right (major) shoulder.  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to April 1985.  

In April 2001 and  July 2001 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, issues #1 and 5 and were denied.  The Veteran appealed to the Board of Veterans' Appeals (Board).  In a July 2006 decision, the Board denied the claims.  Thereafter, the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2008, the Court vacated the Board's decision.  In May 2010, the Board remanded the matter for further evidentiary development. 

Most recently, issues of service connection for a headache disability, to increased disability ratings for major depressive disorder (MDD) and cervical myositis, and to a total disability rating based upon individual unemployability (TDIU) were added to the Veteran's appeal and remanded by the Board in October 2015 to afford the Veteran his requested videoconference hearing before the Board.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in March 2016, and a transcript of the hearing has been associated with the claims file.  Additionally, the record of the hearing was held open for an additional 30 days to allow the submission of additional evidence; however, the Veteran did not subsequently submit additional evidence.  

The issues of entitlement to service connection for a headache disability, entitlement to increased disability ratings for cervical myositis and MDD, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, at the March 2016 Board hearing, the Veteran requested to withdraw his appeal regarding his claim of entitlement to an increased disability rating in excess of 20 percent for Putti-Platt procedure for dislocation of the right (major) shoulder.  

2.  The Veteran's back disability (other than cervical myositis) is not related to service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a claim of entitlement to an increased disability rating in excess of 20 percent for Putti-Platt procedure for dislocation of the right (major) shoulder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  The criteria for entitlement to service connection for a back disability (other than cervical myositis), to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the required notice regarding the Veteran's service connection claim on appeal within May 2001, February 2004, January 2008, and July 2010 notice letters.  

Regarding the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and Social Security Administration (SSA) disability records have been obtained and associated with the claims file.  

The Veteran was provided with relevant VA examinations August 2002, November 2004, and October 2010, and the examination reports have been associated with the claims file.  The Board finds the examinations and resulting opinions are adequate and provide sound bases upon which the Board may adjudicate the Veteran's claim of entitlement to service connection for a back disability as the examiners reviewed the Veteran's medical history and relevant medical records, and provided analyses to support the opinions rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Neither the Veteran nor his representative has identified any additional relevant evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim discussed herein, therefore, appellate review may proceed without prejudice to the Veteran.  



II.  Withdrawal of Increased Rating Claim - Right Shoulder

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).  A Substantive Appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a Statement of the Case (SOC) is furnished to the Veteran.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2015).  An appeal as to any or all issues may be withdrawn, by the appellant or by an authorized representative, in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3) (2015).  

At the March 2016 Board hearing, the Veteran requested to withdraw his appeal regarding his claim of entitlement to an increased disability rating in excess of 20 percent for Putti-Platt procedure for dislocation of the right (major) shoulder.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board has no further jurisdiction in the matter and the claim is dismissed.  


III.  Service Connection - Back Disability  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2015).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to a back disability (other than cervical myositis), to include as secondary to a service-connected disability.  

Service treatment records document that the Veteran's spine was normal upon enlistment examination in January 1980; he also denied recurrent back pain or any relevant conditions in a concurrent report of medical history.  In August 1983, the Veteran complained of low back pain after playing football the day before.  An undated periodic examination documents a normal clinical evaluation of the Veteran's spine.  Finally, upon separation in April 1985, the Veteran declined a physical examination.  

Post-service VA treatment records document a relevant VA examination in August 2002, after which the VA examiner noted there was no chronic back condition except scoliosis, as shown upon diagnostic imaging tests, which dated back to the Veteran's teenage years.  

A private lumbar MRI in August 2004 documents that the Veteran's lumbar spine was normal.  

The Veteran was afforded a VA spine examination in November 2004.  He reported that his lower back symptoms began four or five years before, without specific injury.  Following a physical examination, including a normal diagnostic imaging study, the VA examiner diagnosed minimal lumbar spine strain but opined that the Veteran's lower back condition was not caused by or related to his service-connected right shoulder, as the shoulder does not cause lower back problems.  

Upon VA examination in February 2005, the Veteran was diagnosed with lumbosacral strain; however, the examiner stated there was no relationship between that condition and the Veteran's prior right shoulder injury.  

An October 2008 MRI within private treatment records documents disc degeneration with a small posterior annular tear present at the L5-S1 level, without nerve root impingement or central canal stenosis.  

The Veteran was most recently afforded a VA lumbar spine examination in October 2010.  Following a review of the Veteran's medical history and a physical examination, the VA examiner diagnosed degenerative disc disease of the lumbar spine, with a small annular tear at L5-S1, without conclusive evidence of lower extremity radiculopathy.  Regarding the Veteran's claim of entitlement to service connection on a direct basis, the VA examiner opined that the Veteran's back condition was not caused by or a result of active service, given the 15 year gap in treatment records from the Veteran's separation from active service and his first noted complaints of back pain.  Additionally, the Veteran reported that his back pain did not start until 1995, which is consistent with treatment records which generally indicate a later onset of back pain in the years following active service.  The examiner noted that there is one notation of back pain during active service, but stated that it appeared to be acute, with no chronicity or residuals thereafter noted.  Finally, the examiner noted that the veteran worked in heavy manual labor for years following active service, which likely caused his back condition to occur.  

Regarding the Veteran's claim of entitlement to service connection on a secondary basis, the VA examiner further opined that the Veteran's back disability was not caused by, a result of, or permanently aggravated by his service-connected right shoulder disability.  He noted that the shoulder and low back conditions were anatomically significantly apart in distance with no relation to each other from a causative perspective.  Additionally, there was no aggravation of a low back injury attributable to a right shoulder condition.  Moreover, the Veteran could not relate a specific injury of his low back to his right shoulder.  

After consideration of the evidence of record, including as discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a back disability (other than cervical myositis), to include as secondary to a service-connected disability.  

Notably, there is no probative evidence that a chronic back disability first manifested during active service or within one year of service discharge; therefore, presumptive service connection is not warranted for a back disability.  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

As discussed above, service treatment records document an isolated complaint of low back pain in August 1983, with no probative evidence of a chronic low back disability which first had onset during active service.  

The Veteran's lay statements are probative insofar as they report symptomatology which is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent that the Veteran's statements assert a nexus between his claimed back disability and active service or his service-connected right shoulder disability, the Board finds them to be less probative, as the Veteran is not shown to possess expert orthopedic knowledge which would enable him to render such a nexus opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Rather, the Board affords the greatest probative value to the VA opinions of record discussed above, which have determined that the Veteran's claimed back disability is not caused by active service and is not caused or aggravated by his service-connected right shoulder disability.  

As such, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a back disability, to include as secondary to a service-connected disability.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

The claim of entitlement to an increased disability rating in excess of 20 percent for Putti-Platt procedure for dislocation of the right (major) shoulder is dismissed.  

Service connection for a back disability (other than cervical myositis), to include as secondary to a service-connected disability, is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary regarding the Veteran's claims of entitlement to service connection for a headache disability, entitlement to increased disability ratings for cervical myositis and MDD, and entitlement to a TDIU rating.  Specifically, current VA and/or private treatment records must be obtained, the Veteran must be afforded current VA examinations regarding his claims of entitlement to service connection for a headache disability and increased ratings for his cervical myositis and MDD, and the RO must then readjudicate the intertwined issue of entitlement to a TDIU rating.  


I.  Service Connection - Headaches

When VA undertakes to provide an examination or opinion, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The proper remedy when the Board relies on an inadequate medical examination and provides an inadequate statement of reasons or bases is remand.  Id. at 123-24.  Moreover, if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate.  38 C.F.R. § 4.2 (2015).  

At the March 2016 Board hearing, the Veteran testified that his headaches were secondary to his service-connected cervical myositis disability.  Notably, while prior VA examinations have addressed the Veteran's claimed headache disability on a direct basis, they have not addressed the theory of secondary service connection asserted by the Veteran at the March 2016 Board hearing.  As such, a remand is required to obtain an adequate VA opinion as to whether the Veteran's claimed headache disability is secondary to his service-connected cervical myositis.  See 38 C.F.R. § 3.159(c)(4), 3.310, 3.317 (2015).  


II.  Increased Rating Claims - cervical myositis, MDD

As noted above, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is also required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  Additionally, the United States Court of Appeals for Veteran's Claims (Court) has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

A review of the record reveals that the Veteran has not been afforded a VA examination in order to determine the current severity of his service-connected cervical myositis or  since October 2010.  At the March 2016 Board hearing, the Veteran testified that his neck and psychiatric conditions had worsened, and his statements are credible and probative insofar as they report observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  

In light of the Veteran's March 2016 testimony which indicates a worsening of his neck and psychiatric disabilities, as well as the more than five years since the most recent relevant VA examinations, the Board concludes that current VA examinations are necessary to determine the current severity of the Veteran's service-connected cervical myositis and MDD.  See id.; see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  


III.  TDIU  

Finally, the Veteran's claim of entitlement to a TDIU rating is inextricably intertwined with his increased rating claims remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  As such, remand of the Veteran's TDIU claim is also warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an adequate medical opinion regarding the etiology of the Veteran's claimed headache disability, to include whether it is secondary to his service-connected cervical myositis.  Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner.  

The examiner is asked to provide the following opinions, including a complete and thorough rationale, with reference to relevant evidence of record as appropriate, for any and all conclusions reached:  

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed headache condition is caused by or aggravated by a service-connected disability, 
including cervical myositis?  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's claimed headache condition is aggravated by a service-connected disability, including cervical myositis, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's claimed headache condition prior to any such aggravation.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

2.  Schedule the Veteran for VA examinations to assess the current severity of his service-connected cervical myositis and MDD.  The entire claims file, including this remand, must be made available to the examiners, and the examiners must indicate review of such records.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  A complete rationale for all opinions expressed should also be provided.  

3.  Following the above development, review the resulting examination reports and/or opinions to ensure adequacy and compliance with the above directives.  If any opinion rendered is inadequate, take any corrective action deemed necessary.  

4.  Then, readjudicate the Veteran's remaining claims on appeal, including his claim of entitlement to a TDIU rating, in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and a reasonable opportunity to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


